 

Exhibit 10.1.2

 

SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT

 

THIS SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this
"Amendment"), with an effective date of February [    ], 2014, is by and among
the Lenders party hereto, WELLS FARGO CAPITAL FINANCE, LLC, a Delaware limited
liability company, as the agent for the Lenders (in such capacity, "Agent"), MDC
PARTNERS INC., a Canadian corporation ("Parent"), Maxxcom Inc., a Delaware
corporation ("Borrower"), and each of the Subsidiaries of Parent identified on
the signature pages hereof (together with Parent and Borrower, the "Loan
Parties").

 

WHEREAS, Parent, Borrower, the other Loan Parties, Agent, and Lenders are
parties to that certain Amended and Restated Credit Agreement dated as of March
20, 2013 (as amended, modified or supplemented from time to time, the "Credit
Agreement");

 

WHEREAS, Borrower has advised Agent and Lenders that Parent (or a newly formed
Subsidiary of Parent) intends to enter into an agreement to purchase
substantially all the assets of Kingsdale Shareholder Services Inc., a
corporation continued under the laws of Ontario (the "Kingsdale Acquisition")

 

WHEREAS, in connection with the Kingsdale Acquisition, Borrower, Agent and the
Lenders have agreed to amend and modify the Credit Agreement as provided herein,
subject to the terms and provisions hereof.

 

NOW THEREFORE, in consideration of the premises and mutual agreements herein
contained, the parties hereto agree as follows:

 

1.             Defined Terms. Unless otherwise defined herein, capitalized terms
used herein shall have the meanings ascribed to such terms in the Credit
Agreement.

 

2.             Amendments to Credit Agreement. Subject to the satisfaction of
the conditions set forth in Section 4 below and in reliance upon the
representations and warranties of the Loan Parties set forth in Section 5 below,
the Credit Agreement is hereby amended as follows:

 

(a)          Article 5 of the Credit Agreement is hereby amended to add the
following Section 5.19 at the end thereof:

 

"5.19. Sweep of Kingsdale Accounts. The Loan Parties shall, or shall cause
Kingsdale to, on a monthly basis (or on a more frequent basis if requested by
Agent at any time after an Event of Default has occurred and is continuing) wire
all Trust Account Spread Amounts in each Kingsdale Account to a Controlled
Account, provided, that (x) with respect to Kingsdale Accounts located in the
United States, so long as no Event of Default has occurred and is continuing,
only the portion of Trust Account Spread Amounts on deposit in such Kingsdale
Accounts in excess of an aggregate US Dollar Equivalent amount equal to (i)
$6,000,000 less (ii) the aggregate Dollar Equivalent amount on deposit in all
Deposit Accounts referenced in Section 6.11(b)(i) shall be required to be wired
to a Controlled Account pursuant to this Section 5.19 and (y) with respect to
Kingsdale Accounts located outside the United States, so long as no Event of
Default has occurred and is continuing, only the portion of Trust Account Spread
Amounts on deposit in such Kingsdale Accounts in excess of an aggregate US
Dollar Equivalent amount equal to (i) $15,000,000 less (ii) the aggregate Dollar
Equivalent amount on deposit in all Deposit Accounts referenced in Section
6.11(b)(ii) shall be required to be wired to a Controlled Account pursuant to
this Section 5.19."

 

 

 

 

(b)          Section 6.11(b) of the Credit Agreement is hereby amended to
restate the first sentence thereof in its entirety as follows:

 

(b) Other than (i) with respect to Deposit Accounts located in the United
States, an aggregate Dollar Equivalent amount of not more than $6,000,000 at any
one time for a period of more than 4 consecutive days, in the case of Parent and
its Subsidiaries, (ii) with respect to Deposit Accounts located outside the
United States, an aggregate Dollar Equivalent amount of not more than
$15,000,000 at any one time for a period of more than 4 consecutive days, in the
case of Parent and its Subsidiaries, (iii) amounts deposited into Deposit
Accounts specifically and exclusively used for payroll, payroll taxes and other
employee wage and benefit payments to or for Parent's or its Subsidiaries'
employees, (iv) amounts up to $500,000 deposited into Deposit Accounts
specifically and exclusively used for the payment of sales taxes by Parent's or
its Subsidiaries', (v) Deposit Accounts of any Loan Party or any Subsidiary of
Parent which was the target of a Permitted Acquisition, for a period of no more
than 45 consecutive Business Days after the consummation of such Permitted
Acquisition, (vi) with respect to segregated Deposit Accounts specifically and
exclusively used to hold only designated media and production-related advances
made to a Loan Party by a customer of such Loan Party (and in which no Loan
Party has any interest), and (vii) with respect to the Kingsdale Accounts, make,
acquire, or permit to exist Permitted Investments consisting of cash, Cash
Equivalents, or amounts credited to Deposit Accounts or Securities Accounts
unless (x) Parent or its Subsidiary, as applicable, and the applicable bank or
securities intermediary have entered into Control Agreements with Agent
governing such Permitted Investments in order to perfect (and further establish)
Agent's Liens in such Permitted Investments and (y) any such cash, Cash
Equivalents or amounts credited to Deposit Accounts or Securities Accounts are
maintained at a Controlled Account Bank (as defined in the US Security
Agreement).

 

(c)          Section 8.2 of the Credit Agreement is hereby amended to delete the
reference therein to "5.15 or 5.17 of this Agreement" and replace it with the
following: "5.15, 5.17 or 5.19 of this Agreement."

 

(d)          Schedule 1.1 to the Credit Agreement is hereby amended to insert
the following definition of "Kingsdale", "Kingsdale Accounts" and "Trust Account
Spread Amounts" in the proper place alphabetically:

 

"Kingsdale" means Kingsdale Partners LP, an Ontario limited partnership.

 

-2-

 

 

"Kingsdale Accounts" means segregated trust or escrow accounts in the name of
Kingsdale maintained with a bank reasonably acceptable to Agent and specifically
and exclusively used to hold funds of third parties (in which no Loan Party has
any beneficial interest) in connection with depositary services provided by
Kingsdale in the ordinary course of business for mergers, acquisitions, exchange
offers and other similar corporate transactions; provided, that, subject to
Section 5.19, there may be Trust Account Spread Amounts on deposit from time to
time in such accounts.

 

"Trust Account Spread Amounts" means, with respect to any Kingsdale Account, the
aggregate Dollar Equivalent amount on deposit in such Kingsdale account of all
interest and foreign exchange charges accrued on the third party funds on
deposit in such Kingsdale Account, to the extent such interest and foreign
exchange charges are owned by or for the benefit of Kingsdale.

 

(e)          Schedule 1.1 to the Credit Agreement is hereby amended to amend and
restate clause (l) of the definition of Permitted Indebtedness in its entirety
as follows:

 

"(l) unsecured Indebtedness incurred in respect of netting services, overdraft
protection, employee credit card programs, automatic clearinghouse arrangements,
escrow or trust account arrangements, other cash management and other like
services, in each case, incurred in the ordinary course of business."

 

(f)          Schedule 5.2 to the Credit Agreement is hereby amended to amend and
restate clause (d) thereof in its entirety as follows:

 

"(d)   a detailed report, on a consolidated basis, regarding Loan Parties' cash
and Cash Equivalents, including (i) a cash report indicating restricted and
unrestricted cash, (ii) an indication of which amounts constitute Qualified
Cash, (iii) the daily cash report by agency and (iv) an indication of amounts on
deposit in the Kingsdale Accounts that constitute Trust Account Spread Amounts."

 

3.             Ratification; Other Acknowledgments. This Amendment, subject to
satisfaction of the conditions provided below, shall constitute an amendment to
the Credit Agreement and all of the other Loan Documents as appropriate to
express the agreements contained herein. The Credit Agreement (other than as
amended by this Amendment) and the other Loan Documents shall remain unchanged
and in full force and effect in accordance with their original terms.

 

4.             Conditions to Effectiveness. This Amendment shall become
effective as of the date hereof and upon the satisfaction of the following
conditions precedent:

 

(a)          Agent shall have received a fully executed copy of this Amendment;

 

(b)          No Default or Event of Default shall have occurred and be
continuing on the date hereof or as of the date of the effectiveness of this
Amendment; and

 

(c)          The Kingsdale Acquisition shall have been consummated in accordance
with the terms of the purchase documents entered into in connection therewith
(the "Kingsdale Purchase Documents".

 

-3-

 

 

5.             Representations and Warranties. In order to induce Agent and
Lenders to enter into this Amendment, each Loan Party hereby represents and
warrants to Agent and Lenders, after giving effect to this Amendment:

 

(a)          All representations and warranties contained in the Credit
Agreement (as amended by this Amendment) and the other Loan Documents are true
and correct on and as of the date of this Amendment, in each case as if then
made, other than representations and warranties that expressly relate solely to
an earlier date (in which case such representations and warranties were true and
correct on and as of such earlier date);

 

(b)          No Default or Event of Default has occurred and is continuing;

 

(c)          The execution, delivery and performance of this Amendment has been
duly authorized by all requisite corporate action on the part of such Loan
Party;

 

(d)          This Amendment has been duly executed and delivered by each Loan
Party that is a party thereto and is the legally valid and binding obligation of
such Loan Party, enforceable against such Loan Party in accordance with its
respective terms, except as enforcement may be limited by equitable principles
or by bankruptcy, insolvency, reorganization, moratorium, or similar laws
relating to or limiting creditors' rights generally; and

 

(e)          Each of the conditions set forth in the definition of "Permitted
Acquisition" has been satisfied with respect to the Kingsdale Acquisition, and
the Kingsdale Acquisition has been consummated in accordance with the terms of
the Kingsdale Purchase Documents.

 

6.              Miscellaneous.

 

(a)          Expenses. Borrower agrees to pay on demand all costs and expenses
of Agent (including the reasonable fees and expenses of outside counsel for
Agent) in connection with the preparation, negotiation, execution, delivery and
administration of this Amendment and all other instruments or documents provided
for herein or delivered or to be delivered hereunder or in connection herewith.
All obligations provided herein shall survive any termination of this Amendment
and the Credit Agreement as amended hereby.

 

(b)          Governing Law. This Amendment shall be a contract made under and
governed by the internal laws of the State of New York.

 

(c)          Counterparts. This Amendment may be executed in any number of
counterparts, and by the parties hereto on the same or separate counterparts,
and each such counterpart, when executed and delivered, shall be deemed to be an
original, but all such counterparts shall together constitute but one and the
same Amendment. Receipt by telecopy or electronic mail of any executed signature
page to this Amendment shall constitute effective delivery of such signature
page.

 

-4-

 

 

(d)          References. Any references in the Credit Agreement to "this
Agreement", and any references to the Credit Agreement contained in any
document, instrument or agreement executed in connection with the Credit
Agreement shall be deemed to be a reference to the Credit Agreement as modified
by this Amendment.

 

(e)          Loan Document. This Amendment shall constitute a "Loan Document" as
defined in the Credit Agreement.

 

(f)          No Waiver of Rights. Except as expressly set forth herein, the
terms and provisions set forth in this Amendment shall not be deemed to be a
consent to the modification or waiver of any other term or condition of the
Credit Agreement, and shall not be deemed to waive or modify any rights of Agent
or the Lenders.

 

7.             Release.

 

(a)          In consideration of the agreements of Agent and Lenders contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, each Loan Party, on behalf of
itself and its successors, assigns, and other legal representatives, hereby
absolutely, unconditionally and irrevocably releases, remises and forever
discharges Agent and Lenders, and their successors and assigns, and their
present and former shareholders, affiliates, subsidiaries, divisions,
predecessors, directors, officers, attorneys, employees, agents and other
representatives (Agent, each Lender and all such other Persons being hereinafter
referred to collectively as the "Releasees" and individually as a "Releasee"),
of and from all demands, actions, causes of action, suits, covenants, contracts,
controversies, agreements, promises, sums of money, accounts, bills, reckonings,
damages and any and all other claims, counterclaims, defenses, rights of
set-off, demands and liabilities whatsoever (individually, a "Claim" and
collectively, "Claims") of every name and nature, known or unknown, suspected or
unsuspected, both at law and in equity, which such Loan Party or any of its
respective successors, assigns, or other legal representatives may now or
hereafter own, hold, have or claim to have against the Releasees or any of them
for, upon, or by reason of any circumstance, action, cause or thing whatsoever
which arises at any time on or prior to the day and date of this Amendment,
including, without limitation, for or on account of, or in relation to, or in
any way in connection with any of the Credit Agreement, or any of the other Loan
Documents or transactions thereunder or related thereto.

 

(b)          Each Loan Party understands, acknowledges and agrees that the
release set forth above may be pleaded as a full and complete defense and may be
used as a basis for an injunction against any action, suit or other proceeding
which may be instituted, prosecuted or attempted in breach of the provisions of
such release.

 

(c)          Each Loan Party agrees that no fact, event, circumstance, evidence
or transaction which could now be asserted or which may hereafter be discovered
shall affect in any manner the final, absolute and unconditional nature of the
release set forth above.

 

[Signature Page Follows]

 

-5-

 

  

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered as of the date first above written.

 

  MDC PARTNERS INC., a federal company   organized under the laws of Canada    
    By:     Name:     Title: Authorized Signatory         By:     Name:    
Title: Authorized Signatory         MAXXCOM INC.,   a Delaware corporation      
  By:     Name:     Title: Authorized Signatory         By:     Name:     Title:
Authorized Signatory

 

Signature Pages to Second Amendment to Amended and Restated Credit Agreement

 

 

 

 

6 DEGREES INTEGRATED COMMUNICATIONS CORP

 

72ANDSUNNY PARTNERS, LLC

 

ACCENT MARKETING SERVICES, L.L.C.

 

ACCUMARK PARTNERS INC. (formerly known as 6 Degrees Integrated Communications
Inc.)

 

ALLISON & PARTNERS LLC

 

ANOMALY PARTNERS LLC

 

ANOMALY INC.

 

ATTENTION PARTNERS LLC

 

BOOM MARKETING INC.

 

BRUCE MAU DESIGN INC.

 

BRUCE MAU DESIGN (USA) LLC

 

BRUCE MAU HOLDINGS LTD.

 

BRYAN MILLS IRADESSO CORP.

 

CAPITAL C PARTNERS GP INC.

 

CAPITAL C PARTNERS LP
By: Capital C Partners GP Inc.
      Its general partner

 

COLLE & MCVOY LLC

 

COMPUTER COMPOSITION OF CANADA LP

By: MDC Canada GP Inc.
       Its general partner

 

CONCENTRIC PARTNERS LLC

 

CRISPIN PORTER & BOGUSKY EUROPE AB

 

CRISPIN PORTER & BOGUSKY LLC

 

DONER PARTNERS LLC

 

DOTGLU LLC

 

Signature Pages to Second Amendment to Amended and Restated Credit Agreement

 

 

 

 

HELLO DESIGN, LLC

 

HL GROUP PARTNERS LLC

 

INTEGRATED MEDIA SOLUTIONS PARTNERS LLC

 

KBP HOLDINGS LLC

 

KBS+P ATLANTA LLC (formerly known as Fletcher Martin LLC)

 

KBS+P CANADA LP KBS+P CANADA SEC

By: MDC Canada GP Inc.
 Its general partner

 

KENNA COMMUNICATIONS GP INC.

 

KENNA COMMUNICATIONS LP

By: Kenna Communications GP Inc.
      Its general partner

 

KIRSHENBAUM BOND SENECAL & PARTNERS LLC (formerly known as Kirshenbaum Bond &
Partners LLC)

 

KIRSHENBAUM BOND & PARTNERS WEST LLC

 

KWITTKEN PR LLC

 

LAIRD + PARTNERS NEW YORK LLC

 

LBN PARTNERS LLC

 

LUNTZ GLOBAL PARTNERS LLC

 

MAXXCOM GLOBAL MEDIA LLC

 

MAXXCOM INC.

 

MAXXCOM (USA) FINANCE COMPANY

 

MAXXCOM (USA) HOLDINGS INC.

 

MDC ACQUISITION INC.

 

MDC CANADA GP INC.

 

MDC CORPORATE (US) INC.

 

Signature Pages to Second Amendment to Amended and Restated Credit Agreement

 

 

 

 

MDC INNOVATION PARTNERS LLC (d/b/a Spies & Assassins)

 

MDC TRAVEL, INC.

 

MONO ADVERTISING, LLC

 

NEW TEAM LLC

 

NORTHSTAR MANAGEMENT HOLDCO INC.

 

NORTHSTAR RESEARCH GP LLC

 

NORTHSTAR RESEARCH HOLDINGS CANADA INC.

 

NORTHSTAR RESEARCH HOLDINGS USA LP

 

NORTHSTAR RESEARCH PARTNERS INC.

 

NORTHSTAR RESEARCH PARTNERS (USA) LLC

 

OUTERACTIVE, LLC

 

PULSE MARKETING, LLC

 

REDSCOUT LLC

 

RELEVENT PARTNERS LLC

 

RJ PALMER PARTNERS LLC

 

SKINNY NYC LLC

 

SLOANE & COMPANY LLC

 

SOURCE MARKETING LLC

 

STUDIO PICA INC.

 

TARGETCAST LLC

 

TARGETCOM LLC

 

TC ACQUISITION INC.

 

THE ARSENAL LLC (formerly known as Team Holdings LLC)

 

Signature Pages to Second Amendment to Amended and Restated Credit Agreement

 

 

 

 

TRACK 21 LLC

 

TRADE X PARTNERS LLC

 

UNION ADVERTISING CANADA LP

By: MDC Canada GP Inc.
       Its general partner

 

VARICK MEDIA MANAGEMENT LLC

 

VERITAS COMMUNICATIONS INC.

 

VITRO PARTNERS LLC

 

VITROROBERTSON LLC

 

X CONNECTIONS INC.

 

YAMAMOTO MOSS MACKENZIE, INC.

 

ZYMAN GROUP, LLC

 

  By:     Name:     Title: Authorized Signatory         By:     Name:     Title:

Authorized Signatory

 

 

Signature Pages to Second Amendment to Amended and Restated Credit Agreement

 

 

 

 

 

  WELLS FARGO CAPITAL FINANCE, LLC, formerly known as Wells Fargo Foothill, LLC,
as Agent and as a Lender         By:     Name:     Title:           JPMorgan
Chase Bank, N.A., as a Lender         By:     Name:     Title:           Bank of
Montreal, as a Lender         By:     Name:     Title:           Goldman Sachs
Lending Partners LLC, as a Lender         By:     Name:     Title:          
NYCB SPECIALTY FINANCE COMPANY, LLC, as a Lender         By:     Name:    
Title:  

 

Signature Pages to Second Amendment to Amended and Restated Credit Agreement

 

 

 

